United States Court of Appeals
                     For the First Circuit


No. 15-2192

                   UNITED STATES OF AMERICA,

                           Appellee,

                               v.

                          KING BELIN,

                     Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS

        [Hon. F. Dennis Saylor, IV, U.S. District Judge]


                             Before

                   Lynch, Selya, and Kayatta,
                         Circuit Judges.


     Paul J. Garrity for appellant.
     Kunal Pasricha, Assistant United States Attorney, with whom
William D. Weinreb, Acting United States Attorney, was on brief,
for appellee.


                        August 22, 2017
          KAYATTA, Circuit Judge.       King Belin was convicted at

trial of being a felon in possession of a firearm and sentenced to

seventy-one months' imprisonment.      He raises two issues on appeal:

whether there was reasonable suspicion for the stop-and-frisk that

resulted in the discovery of the firearm, and whether the district

court erred by allowing him to direct his attorney not to pursue

certain factual lines of defense at trial.       We conclude that the

stop-and-frisk was lawful and that the district court did not err

in the way it resolved Belin's dispute with his attorney.

                                  I.

                                  A.

          As is customary when reviewing the denial of a motion to

suppress, we recount the facts as found by the district court,

consistent with record support.     See United States v. Romain, 393

F.3d 63, 66 (1st Cir. 2004).

          At 6:45 P.M. on September 17, 2012, the Boston Police

Department radio broadcast a call that a fight involving either

kids or girls had broken out at the intersection of Norfolk Street

and Fessenden Street near Norfolk Park in Mattapan, a Boston

neighborhood.   Norfolk Park had been the site of multiple recent

firearms arrests and incidents.        Two Boston Police Department

officers, Officer Bissonnette and Officer Finn, responded to the

call.   They drove to the location and saw a group of five men

walking down the sidewalk of Norfolk Street toward Fessenden Street


                               - 2 -
and Norfolk Park.       They pulled over in front of the group of men

where the sidewalk dips to allow pedestrians to cross the street,

so that their car blocked the crosswalk.            As the officers got out

of the car, one of the men, Belin, peeled off from the others and

hurried away from the officers, crossing the street toward Norfolk

Park.

              Bissonnette recognized Belin.         He had arrested Belin in

2009 about half a mile away from Norfolk Park for having a firearm

in his car without a license.        He also knew that Belin was listed

in a police database as a member of a local gang, the Norfolk

Street Bulls.      Belin was wearing a heavy black hooded sweatshirt

that was "not tight-fitting." The temperature that evening hovered

just below seventy degrees Fahrenheit.          One person in the park at

the time was wearing a "light parka"; another was wearing a t-

shirt.      Bissonnette also wore a t-shirt.

              Bissonnette followed Belin and said, "Yo, King, what's

going on?"        Belin looked at him, half-smiled, and continued

walking.      Bissonnette caught up to Belin, who stopped and turned

around.1      Bissonnette asked if Belin had anything on him.            Belin

became      unusually   nervous,   his   demeanor    and   facial   expression



        1
       The district court did not find this fact, but the sequence
of events does not make sense without it.      We include it here
because this part of Bissonnette's testimony was undisputed and
unchallenged, and the district court generally credited his
testimony.


                                    - 3 -
changed, he took a deep breath, and then his breathing became quick

and shallow.      He looked around "as if searching for a means of

escape."

             Bissonnette grabbed one of Belin's arms with one hand

and reached toward Belin's waist with the other to frisk his

waistband.       Both of Belin's hands moved toward his waist, and

Bissonnette grabbed them.         A struggle ensued, other officers came

to help, and they took Belin to the ground.                      After Belin was

handcuffed,      the   officers   searched      him   and   discovered     a   gun,

marijuana, and five rounds of ammunition.               Belin moved to suppress

the results of the search, arguing that the stop-and-frisk occurred

without reasonable suspicion that he was armed and dangerous.                  The

district court denied the motion, and Belin appeals that denial.

                                        B.

             Although we have summarized the facts as found by the

district court and as supported by the record viewed "in the light

most favorable to the district court's ruling," United States v.

Camacho, 661 F.3d 718, 723 (1st Cir. 2011) (quoting United States

v. Soares, 521 F.3d 117, 118 (1st Cir. 2008)), "we review de novo

the district court's conclusions of law, including its application

of   the   law   to    the   facts,   its    probable    cause    and   reasonable

suspicion determinations, and the district court's ultimate legal

decision to grant or deny the motion to suppress," id. at 724

(emphasis omitted).          We also review de novo the court's legal


                                      - 4 -
conclusion about at what point the facts amounted to a seizure.

See United States v. Taylor, 511 F.3d 87, 91 (1st Cir. 2007).

            The parties disagree on four points, each of which we

must resolve to decide this appeal:         (1) when the stop occurred;

(2) whether there was reasonable suspicion for the stop; (3) when

the frisk occurred; and (4) whether there was reasonable suspicion

for the frisk.        For the following reasons, we agree with the

district court that the stop occurred when Bissonnette put his

hand   on   Belin's   arm,   that   the   stop   and   the   frisk   occurred

simultaneously, and that there was reasonable suspicion sufficient

to justify the frisk (and thus, in this case, the stop as well).

                                     1.

            This case involves a seizure short of a formal arrest

known as a "Terry stop," after Terry v. Ohio, 392 U.S. 1 (1968).

See id. at 16 (holding that a Fourth Amendment seizure occurs

"whenever a police officer accosts an individual and restrains his

freedom to walk away").      "The police need not have taken physical

custody of a person in order to be deemed to have effected a Terry

stop for which at least reasonable suspicion is required."            United

States v. Fields, 823 F.3d 20, 25 (1st Cir. 2016).             "Such a stop

instead may occur merely upon law enforcement making what the

Supreme Court has termed a 'show of authority.'"               Id. (quoting

United States v. Mendenhall, 446 U.S. 544, 553–54 (1980) (opinion

of Stewart, J.)).      "Such a 'show of authority' occurs, however,


                                    - 5 -
only when 'in view of all of the circumstances surrounding the

incident, a reasonable person would have believed that he was not

free to leave.'" Id. (quoting Mendenhall, 446 U.S. at 554 (opinion

of Stewart, J.)).

           Examples of circumstances that might indicate
           a seizure, even where the person did not
           attempt to leave, would be the threatening
           presence of several officers, the display of
           a weapon by an officer, some physical touching
           of the person of the citizen, or the use of
           language or tone of voice indicating that
           compliance with the officer's request might be
           compelled.

Mendenhall, 446 U.S. at 554 (opinion of Stewart, J.)2; see also

Fields, 823 F.3d at 25 (relying on these examples); United States

v. Ford, 548 F.3d 1, 5 (1st Cir. 2008) (adopting and supplementing

the list in Mendenhall).      "[W]ith respect to a seizure based upon

an officer's show of authority, no seizure occurs until the suspect

has submitted to that authority."         United States v. Sealey, 30

F.3d 7, 9 (1st Cir. 1994) (citing California v. Hodari D., 499

U.S. 621, 626 (1991)).

           We observe, initially, that Bissonnette testified that

he resolved to "search" Belin immediately upon recognizing him.

The applicable test, however, focuses not on the officer's intent,

but   rather   on   the   objective   manifestations   of   authority   as



      2This language appears in a section of Mendenhall in which
Justice Stewart was writing only for himself and Justice Rehnquist.
See 446 U.S. at 546 n.**, 551–57.


                                  - 6 -
discerned by a reasonable person in the position of the defendant.3

See Fields, 823 F.3d at 25.             Bissonnette's intent thus does not

control, although it certainly could have been considered by the

district      court    in   resolving    any    factual     disputes    concerning

exactly what Bissonnette did and how he came across to Belin.

              Properly focusing on what the district court found that

Belin saw, heard, and felt, Belin argues that the show of authority

manifesting a Terry stop occurred when Bissonnette approached him,

which caused him to stop and answer Bissonnette's questions.                   We

have little doubt that many reasonable people would feel it

appropriate to stop and answer an officer's questions in such a

situation.         The police, however, are entitled to approach people

and ask questions without always being deemed to have ordered a

stop.       See Mendenhall, 446 U.S. at 553 (opinion of Stewart, J.)

("Police officers enjoy 'the liberty (again, possessed by every

citizen)      to     address   questions       to   other   persons,'    although

'ordinarily the person addressed has an equal right to ignore his

interrogator and walk away.'" (quoting Terry, 392 U.S. at 31, 32–

33 (Harlan, J., concurring))).             "The 'free to leave' test thus

focuses on whether the conduct of law enforcement 'objectively

communicate[s] that [law enforcement] is exercising [its] official

authority to restrain the individual's liberty of movement.'"


        3
       Belin makes no argument that his race played a role in
Bissonnette's decision to conduct the stop-and-frisk.


                                        - 7 -
Fields, 823 F.3d at 25 (alterations in original) (emphasis omitted)

(quoting United States v. Cardoza, 129 F.3d 6, 16 (1st Cir. 1997));

see also Hodari D., 499 U.S. at 628 ("Mendenhall establishes that

the test for existence of a 'show of authority' is an objective

one:   not whether the citizen perceived that he was being ordered

to restrict his movement, but whether the officer's words and

actions would have conveyed that to a reasonable person.").

             This court has concluded that no seizure occurred in

situations with greater shows of authority than were manifest here

before Bissonnette touched Belin.       See, e.g., Fields, 823 F.3d at

27 (holding no seizure occurred where, after asking defendant

investigatory questions, the police officer called for backup and

four other police officers arrived); United States v. Smith, 423

F.3d 25, 30 (1st Cir. 2005) (holding no seizure occurred where

police officers approached and stood on either side of defendant,

who was sitting on a wall, as they questioned him).          Based on this

controlling precedent and the district court's factual findings

concerning    the   events   in   question,   we   cannot   conclude   that

Bissonnette had objectively communicated the use of his official

authority to restrain Belin until he grabbed Belin's arm.              See

United States v. Zapata, 18 F.3d 971, 977 (1st Cir. 1994) (stating

that seizure occurred once officer touched the defendant's arm).

Prior to that point, he had acted on his own, he had not touched

his weapon, he had not touched Belin, and he had not given any


                                   - 8 -
orders or made any threats.            Cf. Mendenhall, 446 U.S. at 554

(opinion of Stewart, J.).           Moreover, the district court did not

find   that    Bissonnette    chased    after    Belin,    which     might   have

contributed to a show of authority.             Cf. Hodari D., 499 U.S. at

629 (assuming that chasing after a suspect on foot is a show of

authority, but finding no seizure because defendant did not yield

to that show of authority).

                                       2.

              We consider next when the frisk occurred.             The district

court noted that the stop-and-frisk "seem to be collapsed into one

moment, or certainly they occurred closely, one after another."

Accordingly,     its   conclusion      that    Bissonnette    had    reasonable

suspicion for the frisk rests entirely on events up to the point

when Bissonnette grabbed Belin's arm.           On appeal, Belin's argument

that reasonable suspicion was lacking is based entirely on the

facts up to that point as well.               The government, by contrast,

argues that the frisk did not commence until after Bissonnette's

hand touched Belin's waist area, which did not occur until after

Belin had already made several incriminating movements.

              Specifically,   the    government    contends    that     although

Bissonnette     simultaneously      reached     toward    Belin's    waist   and

grabbed Belin's arm, Belin prevented Bissonnette from actually

touching his waist. Therefore, in the government's view, the frisk




                                     - 9 -
of the waist did not occur until after Belin had been tackled to

the ground and had repeatedly reached toward his waistband.

              We do not accept the government's argument. The district

court did not make any detailed findings about the location of

Bissonnette's and Belin's hands because the government did not

make   this    argument   in   its   memorandum    below.    At   most,   the

government alluded to the argument at the suppression hearing but

did not actually assert that the frisk occurred only after the

police had tackled Belin to the ground.           Although we may affirm on

any ground apparent from the record, see United States v. Arnott,

758 F.3d 40, 43 (1st Cir. 2014), the lack of factual findings on

the exact temporal sequence of arm movements by Bissonnette and

Belin means that this potential ground for affirmance is not

apparent.      We will not consider it.       Rather, we presume (as Belin

urges) that the district court correctly found that the frisk,

like the stop, commenced when Bissonnette grabbed Belin's arm.

                                       3.

              We turn next to determining whether there was reasonable

suspicion for the stop-and-frisk.           In Terry, the Court held that

              where a police officer observes unusual
              conduct which leads him reasonably to conclude
              in light of his experience that criminal
              activity may be afoot and that the persons
              with whom he is dealing may be armed and
              presently dangerous, where in the course of
              investigating this behavior he identifies
              himself as a policeman and makes reasonable
              inquiries, and where nothing in the initial


                                     - 10 -
          stages of the encounter serves to dispel his
          reasonable fear for his own or others' safety,
          he is entitled for the protection of himself
          and others in the area to conduct a carefully
          limited search of the outer clothing of such
          persons in an attempt to discover weapons
          which might be used to assault him.

Terry, 392 U.S. at 30.

          In general, this court assesses the constitutionality of

a stop and a frisk separately.      "It is insufficient that the stop

itself is valid; there must be a separate analysis of whether the

standard for pat-frisks has been met."     United States v. Cardona-

Vicente, 817 F.3d 823, 827 (1st Cir. 2016) (quoting United States

v. McKoy, 428 F.3d 38, 39 (1st Cir. 2005)).         "[I]n determining

whether a pat-down search is an appropriate step following a valid

Terry stop, the key is whether, under the circumstances, 'the

officer is justified in believing that the person is armed and

dangerous to the officer or others.'" Id. (alteration in original)

(quoting United States v. Romain, 393 F.3d 63, 71 (1st Cir. 2004));

see also Adams v. Williams, 407 U.S. 143, 146 (1972) ("The purpose

of [a frisk] is not to discover evidence of crime, but to allow

the   officer   to   pursue   his   investigation   without   fear    of

violence . . . ."); 4 LaFave, Search & Seizure:     A Treatise on the

Fourth Amendment § 9.6(a) (5th ed. 2012 & Supp. 2016) ("[T]he

officer would . . . have to establish . . . that there was a

substantial possibility that the suspect possessed items which

could be used for an attack and that he would so use them.").        "To


                                - 11 -
assess the legality of a protective frisk, a court looks at the

totality of the circumstances to see whether the officer had a

particularized,   objective   basis   for   his   or   her    suspicion."

Cardona-Vicente, 817 F.3d at 827 (quoting McKoy, 428 F.3d at 39).

            Sometimes, however, the reasonable suspicion of a crime

that justifies a stop will also justify a frisk because the very

nature of the crime poses a sufficient risk that the stopped

individual is armed and dangerous.      Pointing to Justice Harlan's

concurrence in Terry, 392 U.S. at 33, we have observed that "[w]hen

the officer suspects a crime of violence, the same information

that will support an investigatory stop will without more support

a frisk."   United States v. Scott, 270 F.3d 30, 41 (1st Cir. 2001).

Our holding in United States v. Pontoo, 666 F.3d 20 (1st Cir.

2011), provided an easy vehicle for finding such an association.

The officer conducting the Terry stop reasonably suspected the

defendant of a very recent murder.    Id. at 30–31.    That was enough,

we held, to warrant a pat-down for weapons as well.          "In cases in

which the individual stopped is suspected of having just committed

a murder, it is reasonable for an officer to conclude that [the

individual] may be armed and dangerous."     Id. at 30.

            We have also extended this type of reasoning to certain

crimes that we pronounce are "associated with" violence.             For

example, we have observed that in the case of suspected "large-

scale trafficking in illegal drugs," "the same information that


                               - 12 -
will support an investigatory stop will without more support a

frisk."   Scott, 270 F.3d at 41.   And we have applied this reasoning

to suspected cases of street-dealer-level transactions, at least

where the suspect also appeared unusually anxious at the time of

the stop.   See Arnott, 758 F.3d at 45; United States v. Ivery, 427

F.3d 69, 70–71, 73 (1st Cir. 2005); United States v. Gilliard, 847

F.2d 21, 25 (1st Cir. 1988).       As justification, we noted that

"[t]he connection between drugs and violence is . . . legendary."

Arnott, 758 F.3d at 45.   At the other end of the spectrum, we have

found that suspected fraud in the form of passing a bad check is

not the type of crime that, without much more, will generate

sufficient grounds for a frisk.     See Scott, 270 F.3d at 41–42.

            Here, the suspected crime purportedly justifying the

stop was the unlawful possession of a firearm. In deciding whether

a particular crime is sufficiently associated with a risk of

violence to justify a frisk, we would ideally have access to

empirical data to measure the extent of the association.     Rarely,

though, do courts seem to receive such information.     We therefore

rely on our (largely unscientific) observations and experiences

and on comparisons with our (also non-empirical) classifications

of other crimes.   Although such an approach might seem dubious in

many circumstances, in the instance of this particular crime--

illegal possession of an instrument designed precisely to cause

serious harm--we can be reasonably confident in our conclusion.


                               - 13 -
Simply put, if an officer reasonably suspects a lawfully stopped,

unusually nervous individual of unlawfully possessing a firearm,

the officer need not simply hope that the firearm will not be used.

Rather, to be unusually nervous and reasonably suspected of being

armed unlawfully when stopped is to be reasonably viewed as

dangerous enough to justify a frisk.4

          This conclusion means that, in this case, the lawfulness

of the frisk and the lawfulness of the stop turn on the answer to

a single question:     Did the facts leading up to the simultaneous

stop-and-frisk make it "reasonabl[e] to conclude" that Belin was

both unusually nervous and in possession of a firearm?        Terry, 392

U.S. at 30.

          Although the issue is close and we are not free of doubt,

we find that the facts support such a conclusion.            Bissonnette

knew that Belin had previously carried a firearm unlawfully, and

that he was listed as a member of the Norfolk Street Bulls gang in

a police database, the accuracy of which Belin does not challenge.

See United States v. Am, 564 F.3d 25, 32 (1st Cir. 2009) (criminal

history   and   gang   affiliation   may   contribute   to   reasonable

suspicion); United States v. Kimball, 25 F.3d 1, 7 (1st Cir. 1994)

(similar); cf. United States v. McGregor, 650 F.3d 813, 822–23



     4 On the facts of this case, we need not decide whether we
would reach the same conclusion about a person reasonably suspected
of illegally possessing a firearm who was not unusually nervous.


                                - 14 -
(1st Cir. 2011) (holding that "[i]n sizing up the whole situation,

the officers could consider all the men's criminal doings and gang

associations," even old ones).           The area in which the interaction

occurred was specifically identified as an area fraught with gun

offenses.        See United States v. Dapolito, 713 F.3d 141, 149 (1st

Cir. 2013) (fact that area is known for a particular type of crime

may contribute to reasonable suspicion for that crime); United

States v. Wright, 485 F.3d 45, 53–54 (1st Cir. 2007) (same).              But

see Illinois v. Wardlow, 528 U.S. 119, 124 (2000) ("An individual's

presence in an area of expected criminal activity, standing alone,

is not enough to support a reasonable, particularized suspicion

that the person is committing a crime.").                In addition to not

stopping, as he was entitled to do, Belin also left his companions

and sped up his attempted exit from the scene when he saw the

police.5     Cf. Wardlow, 528 U.S. at 124 (stating that "nervous,

evasive behavior" may be relevant to reasonable suspicion); United

States v. Hart, 674 F.3d 33, 38–39 (1st Cir. 2012) (similar).

During     the    interaction,   but    before   the   stop-and-frisk,   Belin

became nervous.       The district court found that this was "not the

normal nervousness that accompanies being spoken to by a police



     5 We assign no weight to Belin's initial failure to stop (as
opposed to the hurried peeling off from the group). Otherwise, we
would create a catch-22: if he stopped voluntarily, it would not
have been a police-ordered stop, but because he did not stop
voluntarily, the officer could for that reason stop him.


                                       - 15 -
officer."    Nor was its onset coincident with being approached by

Bissonnette.      Cf. McKoy, 428 F.3d at 40 ("Nervousness is a common

and entirely natural reaction to police presence . . . .").

Instead, it was a "strong reaction" that only occurred when

Bissonnette asked Belin if he was carrying anything.              Belin's

demeanor and facial expression changed, he took a deep breath, and

then his breathing became quick and shallow.         He looked around "as

if searching for a means of escape."          This type of nervousness

could contribute to the suspicion that Belin was both armed and

dangerous.       See Arnott, 758 F.3d at 45 (extreme nervousness

relevant to reasonable suspicion that defendant was armed and

dangerous); Ivery, 427 F.3d at 73–74 (same); Gilliard, 847 F.2d at

25 (same); United States v. Villaneuva, 15 F.3d 197, 199 (1st Cir.

1994) (same).       And he was wearing clothes that precluded the

officer from visually confirming the absence of a firearm.            See

Villaneuva, 15 F.3d at 199 ("While defendant's clothing was in

current style, and so could not affirmatively be held against him,

its   capacity    for   concealment   was   not   irrelevant."   (citation

omitted)).       Viewed collectively, these factors gave rise to a

reasonable suspicion that Belin was again unlawfully in possession

of a firearm.      And, as we have said, a person who is unlawfully

armed and unusually nervous is reasonably viewed as dangerous

enough to justify a frisk to locate and remove the weapon.             We

therefore affirm the denial of Belin's motion to suppress.


                                 - 16 -
                                         II.

            We    consider     next   Belin's   challenge    to   the   district

court's decision to allow him to make certain choices in the

conduct of his defense.          For the following reasons, we find no

reversible error in the court's patient management of Belin's

rights and demands.

                                         A.6

            A    few   weeks    before    trial,   Belin's   experienced     and

capable attorney, Paul Garrity, moved to withdraw.                At an initial

ex parte hearing on that motion, Garrity explained that he filed

the motion because Belin disagreed with the way Garrity wanted to

defend against the charge. Garrity considered the lines of defense

that he had proposed to be the only "semi-plausible" defenses

available and stated that, without them, Belin would have "no

defense."       When given the opportunity to address the court, Belin

quickly revealed that Garrity planned "to say that the gun was

planted on [him] or that maybe [he] didn't know that [he] had the

gun on [him]."         Belin stated that he was "never going to agree

with any lawyer saying that at [his] trial."             The district court



     6 This recitation of the facts draws from the transcripts of
two hearings (which occurred on December 11, 2014 and December 18,
2014) that were sealed by the district court and included in a
Sealed Supplemental Appendix on appeal.       We now order those
transcripts, and the appendix that contains them, unsealed after
the parties, in response to a show cause order, agreed that there
is no longer any reason for them to remain sealed.


                                      - 17 -
told Belin that he had "the right to control the defense" and to

"instruct [his] attorney not to make a particular argument," but

that he also had to cooperate with his attorney.      The district

court warned Belin that if he did not cooperate, the court would

allow Garrity to withdraw and would not appoint a new attorney,

since Garrity was Belin's third court-appointed lawyer.      Garrity

objected to the conclusion that Belin had the right to tell him

not to make these arguments.   He insisted that he had the right to

make "strategic decisions."

           After inviting the prosecutor back into the courtroom,

the district court warned Belin about the risks of representing

himself.   In particular, the court emphasized that Belin faced a

mandatory minimum sentence of fifteen years in prison,7 that the

rules of evidence and criminal procedure are technical and would

not be relaxed for his benefit, and that "a trained lawyer would

defend [him] far better than [he] could defend [him]self."   During

these warnings, Belin stated on three different occasions that he

would not cooperate with Garrity if Garrity insisted on arguing

that the firearm was planted or Belin did not know about it.     At

one point, he specified that the reason he did not want Garrity to

make these arguments is because "that's not what happened."


     7 The prosecutor had represented that Belin was subject to a
fifteen-year mandatory minimum sentence pursuant to the Armed
Career Criminal Act, see 18 U.S.C. § 924(e), which proved not to
be the case.


                               - 18 -
          At a second ex parte hearing, the issue arose again.

Garrity stated that it had not been resolved because the defense

Belin wanted him to present "would be frivolous and would lead to

a guaranteed conviction."     Garrity once again challenged the

district court's ruling that Belin could instruct him not to pursue

his preferred lines of defense.   Belin once again insisted that he

would not go along with Garrity's proposed lines of defense because

they relied on facts that were not true.       The district court

acknowledged that the question was difficult but decided not to

change its earlier ruling.     It reasoned that this choice was

somewhere between the large-scale determinations, such as whether

to plead guilty, that are reserved for the defendant and the small-

scale decisions, such as what questions to ask, that are reserved

for counsel.   The district court considered it a matter of common

sense that an attorney could not overrule his client and "put on

a defense that the client feels is unsupportable."    The district

court also questioned why a defendant should be allowed to forego

all available defenses by pleading guilty but not some available

defenses at trial.   The district court therefore ordered Garrity

to stay in the case and do as Belin instructed because any other

attorney the court appointed would face the same problem.

          The district court then spoke again with Belin in order

to ensure that Belin understood the consequences of waiving these

lines of defense.    After the colloquy, the district court found


                              - 19 -
that "the defendant has knowingly waived, []voluntarily[8] waived

his right under the Sixth Amendment to have counsel raise or

suggest two factual issues in order to try to raise reasonable

doubts in the minds of the jury, those two factual issues being,

first[,] that the gun may have been planted on Mr. Belin, and,

second, that Mr. Belin did not know that the gun was on him at the

time he was arrested."

                                           B.

            There is a threshold issue about how to characterize

what occurred in this case.           The district court initially treated

its ruling that Belin could instruct his attorney to forgo two

lines of defense as a partial waiver of Belin's right to counsel,

conducted    a    colloquy,     and    found      that    Belin    knowingly     and

voluntarily engaged in this partial waiver.                       When a criminal

defendant waives counsel, but only in part, we call this a "hybrid

representation."        United States v. Nivica, 887 F.2d 1110, 1120

(1st Cir. 1989).        The district court later revised its view of

what it had done, stating that it had not created a "hybrid

representation,"       but   had    simply      allowed   Belin    to   direct   his

defense.         On   appeal,      Belin    continues     to   characterize      his

relationship with counsel in the wake of the district court's



     8 The transcript says "involuntarily."     It is clear from
context that either the district court misspoke or a transcription
error occurred. Belin does not argue otherwise.


                                       - 20 -
ruling as a hybrid representation.                The government does not

challenge that characterization.         With the parties thus aligned,

we will assume (without deciding) that the effect of the district

court's ruling was not simply to define the extent to which a fully

represented defendant may direct actions of counsel.               Rather, we

will assume (again without deciding) that the district court

created a hybrid representation, which is to say that it accepted

a waiver of the right to counsel on a portion of the defense.9

            This court has held that a partial waiver of the right

to counsel requires that the trial court satisfy the same standard

that applies to a complete waiver of the right to counsel.                See

Maynard v. Meachum, 545 F.2d 273, 277 (1st Cir. 1976).                    The

defendant   must   waive   his   right     to   counsel   with   unequivocal

language.   See United States v. Jones, 778 F.3d 375, 389 (1st Cir.

2015).   Even if the defendant has done so, the waiver must also be

knowing and intelligent.     See United States v. Robinson, 753 F.3d

31, 43 (1st Cir. 2014).      A knowing and intelligent waiver of the

right to counsel requires the defendant to have understood "the

magnitude   of   the   undertaking   and    the    disadvantages    of   self-



     9 Because we decide the issue on this ground, we do not address
the parties' arguments about what the Rules of Professional Conduct
require of a defense attorney in this situation. Whatever these
rules require, Belin agrees that we may affirm the district court
if he "was fully apprised of his right to counsel and of the
disadvantages he might encounter by limiting the information his
counsel could present."


                                  - 21 -
representation," as well as "the seriousness of the charge and of

the penalties he may be exposed to."          Id. (quoting Maynard, 545

F.2d at 279).    Our standard for reviewing the adequacy of such a

warning, called a Faretta warning after Faretta v. California, 422

U.S. 806, 835 (1975), is effectively de novo:        "[T]he efficacy of

the court's Faretta warning must be evaluated on the basis of the

record as a whole."    Jones, 778 F.3d at 389.          "We will uphold a

waiver of the right to counsel as long as the record supports a

reasoned conclusion that the defendant was fully apprised of his

right to counsel and of the disadvantages he would encounter should

he elect to proceed pro se."      Id.     "[W]here the court's Faretta

warning is less thorough than it might be, we may nevertheless

affirm a district court's decision to allow a defendant to proceed

pro se if 'the record amply supports the lower court's conclusion

that [the defendant] was fully aware of the disadvantages he would

face as a pro se defendant.'"         Robinson, 753 F.3d at 44 (second

alteration in original) (quoting United States v. Francois, 715

F.3d 21, 30 (1st Cir. 2013)).

           Belin argues that the warning he received was inadequate

because the district court did not explain:       (1) why trial counsel

thought   the   rejected   defenses    were   Belin's    best   chance   of

acquittal; (2) that trial counsel was in a better position to

decide how to defend against the charge than the defendant; and

(3) that some parts of trial are confusing to a lay person and


                                - 22 -
Belin might not understand the full consequences of his decision.

These contentions are not supported by the record.

             Belin was made abundantly aware why his attorney thought

the rejected defenses provided the best chance of acquittal and

that   the    likely   consequence    of     rejecting   the   defenses      was

conviction.     At the hearings before the district court, defense

counsel stated on a number of different occasions that the defenses

he was proposing were Belin's only available defenses, that not

using them would lead to a "guaranteed conviction," and that

Belin's preferred defense was "not a defense."            Before Belin was

under oath, the court warned him, "Mr. Garrity thinks that it may

make it more likely you'll be convicted if you don't pursue a plant

defense or suggest that you didn't know the gun was on you.                  He

thinks that that increases the likelihood the jury will convict

you, so there's some danger in it."          During the Faretta warnings,

the district court explained that Belin would not be guilty of the

crime if the gun were planted on him or if he did not "knowingly

control[] it."         The court ensured Belin understood that his

attorney     thought   that   the   rejected    strategies     "would   be   an

important part of representing [Belin] effectively at trial," that

"if he does not put on those factual defenses, in his judgment

[Belin is] more likely to be convicted by the jury," and that the

consequences of forgoing the defenses included "the possibility




                                    - 23 -
that it may be more likely that [Belin would be] convicted by the

jury at the end of the day."

          The district court also made clear to Belin that defense

counsel had better knowledge of the law than did Belin.      At the

first ex parte hearing, when the court went through a colloquy

with the defendant in anticipation of the possibility that the

defendant would be defending himself, the court warned Belin, "It's

unwise of you to represent yourself despite your experience.

You're not sufficiently familiar with the law or with court

procedure or the rules of evidence to properly represent yourself,

and I strongly urge you to cooperate with your lawyer going forward

and to not try to represent yourself."    The district court hit on

this same theme at the second ex parte hearing, noting that "[w]hat

the lawyer brings to the table is, of course, the legal knowledge

and training and skill and so forth."    Finally, the district court

told Belin that he was "facing a mandatory minimum sentence of 15

years in prison and a possible maximum sentence of life."

          These warnings adequately apprised Belin that some parts

of trial are confusing to a lay person and that Belin might not

understand the full consequences of his decision.   Moreover, Belin

engaged with the district court during the colloquy and asked for

clarification on multiple occasions. Belin asked about the reasons

his attorney believed the proposed lines of defense would be

helpful, what it would mean to waive those defenses, as well as


                               - 24 -
other questions about his trial rights.              The district court

emphasized that Belin did not bear the burden of proof, and that

his attorney proposed the waived lines of defense as ways of

creating reasonable doubt in the minds of the jurors.          The second

ex parte hearing ended with Belin stating that he had no other

questions for the district court.

             These   warnings    adequately   informed     Belin    of   his

attorney's    superior   legal   knowledge,    the   seriousness    of   the

charge, the penalties he may be exposed to, and the disadvantages

of forgoing the lines of defense his attorney recommended.                We

also   acknowledge    much   common   sense   in   the   district   court's

observation that Belin had the right to plead guilty if he wanted.

He also had a right to testify and admit that no gun was planted

on him or to insist on a trial even if he had no defense.                See

Florida v. Nixon, 543 U.S. 175, 187 (2004) ("A defendant . . . has

'the ultimate authority' to determine 'whether to plead guilty,

waive a jury, testify in his or her own behalf, or take an appeal.'"

(quoting Jones v. Barnes, 463 U.S. 745, 751 (1983))).         By securing

an order that relieved his counsel of any obligation or ability to

press lines of defense predicated on what Belin deemed to be

falsehoods, Belin likely did little more than he would have done

had he exercised those rights.        But cf. Nixon, 543 U.S. at 178

(holding that it was not ineffective assistance for defense counsel

to decide, without defendant's approval, to concede guilt during


                                  - 25 -
liability phase of first-degree murder trial); Jones, 463 U.S. at

751 (holding that it was not ineffective assistance for appellate

counsel to decline to make every nonfrivolous argument requested

by the defendant).   In any event, even assuming that the district

court effectively ordered a hybrid representation, it did so after

conducting an adequate colloquy sufficient to allow Belin to

exercise his right to waive counsel.

                               III.

          For the foregoing reasons, we affirm Belin's conviction.




                              - 26 -